El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Los demandantes y los demandados apelaron en este caso, aunque sólo los demandantes se llaman apelantes. Los men-cionados demandantes son diez de los hijos de Joaquina Lien-za que falleció bajo testamento en 1893. Para esa fecha y *142hasta después de practicada la partición en este caso los mencionados herederos eran todos menores de edad. En esa partición se adjudicó al viudo Manuel Díaz Fonseca determi-nada porción de cierta parcela de terreno, montante a 79 cuer-das, segregada de la hacienda denominada “Higüerito,” en pago de su haber y para el pago de la deuda de la sociedad de gananciales. La hacienda “Higüerito” estaba compuesta de ciento cuarenta y cinco cuerdas y pico y pertenecía a la so-ciendad conyugal y por la escritura partición al 79 cuerdas de la misma, como ya hemos dicho, fueron adjudicadas al ci-tado esposo y socio supérstite. Joaquina Lienza dejó once hijos. Uno de ellos falleció después y le sucedió su padre, el citado Díaz Fonseca, quien también falleció siendo tam-bién sus herederos los demandantes. ’
Subsiguientemente a la adjudicación en 1895 de las cita-das 79 cuerdas, de ellas sacó Díaz Fonseca 46 cuerdas que vendió a “Balseiro & Griorgetti” quienes a su vez las vendieron a la “Plazuela Sugar Company,” siendo demandados en este caso la mercantil “Balseiro & Griorgetti” y la “Plazuela Sugar Company.” Los demandantes pidieron no sólo la nulidad de la adjudicación de las 79 cuerdas sino que también interesaban se le devolvieran por la demandada “Plazuela Sugar Company” las 46 cuerdas así trasmitidas. Los apelados y demandados alegan entre otras, las defensas de confirmación y estoppel y que son terceros. La corte de distrito estimó que la adju-dicación de las 79 cuerdas era nula, pero se negó a dictar sentencia en reivindicación de. las 46 cuerdas parcialmente por el fundamento de que las 46- cuerdas eran naturalmente parte de la finca que hubiere correspondido a Díaz Fonseca por sus participaciones en la sociedad de gananciales y tam-bién porque los demandados, y especialmente la “Plazuela Sugar Company,” eran terceros.
Por ser menores todos los herederos a la fecha de la ci-tada adjudicación de las 79 cuerdas, e invocando el principio sentado en el caso de Longpré v. Díaz, 237 U. S. 512, los ape-lantes sostienen que dicha adjudicación de las 79 cuerdas care-*143ce de fuerza y validez por cuanto ella envuelve la enajena-ción de bienes de menores sin los debidos procedimientos ju-diciales. Incidentalmente sostienen que la aprobación judicial de una partición o de operaciones testamentarias rea-lizadas después de tramitados los procedimientos y estando envueltos derechos de menores, es insuficiente.
El manifiesto propósito de la demanda, interpretada a la luz del alegato de los apelantes, es el de que puesto que la adjudicación original en favor del viudo de las 79 y pico de cuerdas es nula, son nulas también las subsiguientes tras-misiones de las determinadas 46 cuerdas. Se sostiene que la cabida menor estaba necesariamente comprendida en la mayor. A no ser por ciertos principios de confirmación y esto-ppel, que habremos de discutir, si la adjudicación de las se-tenta y nueve cuerdas es nula, lo es también la trasmisión de las 46 cuerdas, menos en cuanto esa trasmisión afecte a la parte o partes proindivisas que pertenecían al viudo indepen-dientemente de la. escritura de partición. Abrigamos una gran duda sobre si, en vista de la decisión del caso de Longpré v. Díaz, supra, los apelados podían sostener que son terceros. Del registro suficientemente aparece que los herederos de Joa-quina Lienza eran menores a la fecha de la adjudicación de la finca al padre de éstos. Con arreglo a la doctrina sentada en el caso de Longpré v. Díaz, supra, la adjudicación de 79 cuerdas hecha a favor de Díaz Fonseca era nula cuando se hizo y hubiera seguido siéndolo de no haberse podido invocar principio alguno de confirmación o estoppel contra los refe-ridos herederos de Joaquina Lienza. Díaz Fonseca fué el es-poso de Joaquina Lienza y la finca de que se segregaron las setentinueve cuerdas era propiedad conyugal compuesta de 145 cuerdas. A la fecha en que falleció su esposa le corres-pondía la mitad en todas y cada una de las cuerdas de que se componía la finca sujeta a deudas. Los herederos eran todos menores de edad y su padre hizo lo que implicaba ser un arre-glo extrajudicial o convenio particional por el cual se dividió la propiedad entre todos. El padre renunció a su derecho de *144usufructo en la parte adjudicada a. los menores hijos, se hizo cargo de las deudas y mediante el mencionado arreglo parti-cional se le adjudicaron las 79 cuerdas ya mencionadas. De paso diremos que Joaquina Lienza falleció bajo testamento y en su última voluntad prohibió la intervención judicial y nombró un contador partidor para practicar la división, quien efectivamente compareció a tales propósitos en la escritura de partición.
En la escritura de partición se nombró un defensor para los menores por el interés adverso que pudiera haber tenido su padre. En su forma la escritura de partición era un con-trato celebrado entre todos los herederos y el padre, en el que se adjudicaban determinadas porciones de terreno a cada uno de los menores herederos. La idea de la partición fué que se conservase toda la finca intacta, pero teniendo el .viudo o cualquiera de los hijos el derecho a segregar la parte a él adjudicada. La escritura de partición fué debidamente ins-crita en el registro de la propiedad.
Los herederos, por lo tanto, en cualquier tiempo, de acuer-do con la jurisprudencia sentada en el caso de Longpré v. Díaz, supra, tenían un perfecto derecho a impugnar el así llamado convenio particional. El citado convenio,.sin embargo, era una unidad y los herederos no podían alegar su de-recho bajo la escritura de partición, aceptando beneficios ba-jo la misma y al propio tiempo impugnarla. Bajo la escri-tura de partición los herederos tomaron ciertas porciones de-terminadas, libres de deudas y libres del derecho de usufruc-to que le correspondía al padre de los mismos en las parti--cipaciones pertenecientes a ellos. La cuestión a resolver es si los herederos han hecho algo que implique la ratificación o confirmación de la escritura de partición.
Según se ha 'consignado en las alegaciones, uno de los herederos enajenó las cinco cuerdas adjudicádasle mediante la citada escritura de partición. De tiempo en tiempo Bal-seiro- & G-iorgetti habían arrendado la hacienda Higüerito, o partes de la misma, a Díaz Fonseca tanto antes como después *145del traspaso de las 46 cnerdas, de 1895 consumado en 1901. En abril 29 de 1910, otorgaron, de una parte Díaz Fonseca y sus Rijos adultos, y de la otra, Balseiro y G-iorgetti, nn con-trato de arrendamiento por el que se reconoce tanto la adju-dicación de las 79 cuerdas hecha en favor del padre como la segregación de las 46 cuerdas. En esa fecha tres de los hijos eran aún menores de edad, pero en 1912 todos los cita-dos herederos, a la sazón mayores de edad, confirmaron el contrato de arrendamiento previamente' otorgado. Dada la, inscripción de la escritura de partición en favor de los meno-res herederos y su concurrencia en los contratos de arren-damiento a los propios demandados, Balseiro & Giorgetti, la. prueba demuestra que los herederos en realidad de verdad,, aceptaron la división hecha por la escritura de partición y estaban en el 1912 y antes de esa fecha en posesión de los. terrenos adjudicádosles por la citada escritura de partición.. Es de presumirse que adquirieron bajo la escritura y su ins-cripción aun cuando no hubiesen otorgado ningún contrato de arrendamiento. Creemos que hubo una perfecta ratificación de acuerdo con los artículos 1276, 1277, 1278, 1279 y 1280 del Código Civil. El artículo últimamente citado prescribe que la confirmación purifica el contrato de los vicios de que ado-leciera desde el momento de su celebración, de modo, pues, que los actos de los demandantes y apelantes han confirmado la escritura de partición que se otorgó en el 1895.
Sobre los principios generales en materia de ratificación de contratos, véase el caso de Craig v. Van Bebber, 18 Am. St. Rep. 569, y las notas contenidas en las páginas 699 et seq.
Los hechos que hemos relacionado, a nuestro juicio, pu-dieran alegarse como estoppel, especialmente contra los he-rederos adultos que toleraron tantos actos de parte de Bal-seiro & Giorgetti sin una protesta siquiera. Los apelantes también estaban impedidos en la misma forma en que lo hubie-ra estado su padre, por lo que atañe a la herencia paterna.
No sólo existe confirmación en este caso sino que la única nulidad a que los demandantes hubieran tenido derecho en *146su caso ¡rubiera sido la de la escritura particional eu su inte-gridad por constituir una unidad, como ya liemos visto en el caso de Vázquez v. Santalís, 26 D. P. R. 677. Los hecbos de aquel caso, aunque de más fuerza que los del presente caso, son suficientemente análogos para hacer de aplicación algu-nos de los principios de aquel caso. En este caso también, como en aquél, ninguno de los herederos ofrece restablecer el status quo a la fecha del fallecimiento de Joaquina Lienza.
Si llegara a intentarse ahora dividir la herencia de Joa-quina Lienza, la Plazuela Sugar Company tendría derecho a exigir todo lo que a Díaz Fonseca hubiera correspondido, y .a menos que estas 46 cuerdas fueran mejor que cualquiera otra porción de la hacienda Higiierito hubiera tenido un de-recho equitativo para insistir en que las 46 cuerdas que ahora tienen se le adjudicaran a Díaz Fonseca y a su vez a la citada Plazuela Sugar Company.
La sentencia recurrida de fecha 24 de julio de 1917 debe ser confirmada en cuanto declara sin lugar la demanda res-pecto de la reivindicación de la finca de 46 cuerdas descrita en la demanda y nulidades de los traspasos sucesivos de la misma a los demandados, sociedad Balseiro & Grorgetti y corpora-ción Plazuela Sugar Company y también respecto a las nuli-dades de inscripciones solicitadas, y revocada en cuanto de-clara sin validez ni eficacia la adjudicación hecha al viudo don Manuel Díaz Fonseca en las operaciones divisorias del caudal hereditario de doña Joaquina Lienza y Gago en cuanto a una participación de los demandantes en diez undécimas partes de una mitad en común con el viudo, de la finca Higiierito de 145 cuerdas y 3 céntimos.

Confirmada la. sentencia apelada 'en cuanto a la. demanda de reivindicación de la finca, los traspasos y las inscripciones solicitadas y revocada en cuanto a la nulidad de la adju-dicación efectuaba.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.